987 A.2d 616 (2010)
201 N.J. 118
In the Matter of John L. BLUNT, an Attorney at Law.
D-54 September Term 2009, 065252
Supreme Court of New Jersey.
February 16, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-284, concluding that JOHN L. BLUNT of FAIRVIEW, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(b) (failure to communicate in writing the basis or rate of the fee), and RPC 1.16(a)(2) (failure to terminate representation when the lawyer's physical or mental condition materially impairs the lawyer's ability to represent the client), and good cause appearing;
It is ORDERED that JOHN L. BLUNT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.